Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Concetta M. Sawyers appeals the district court’s order denying relief on her complaint filed pursuant to Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e to 2000e-17 (2012). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Sawyers v. United Parcel Serv., 946 F.Supp.2d 432 (D.Md.2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.